Exhibit 10.1

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (“Agreement”). made as of this              day of
            , 2005, by and between DOLLAR TREE STORES, INC., a Virginia
corporation (“Company”), and              (“Consultant”).

 

WHEREAS, Consultant has been actively involved in the Company’s business as a
founder, stockholder, and officer; and

 

WHEREAS, Consultant has retired from active employment with the Company but has
knowledge and skills which are highly valuable to the Company; and

 

WHEREAS, the Company desires to retain the services of Consultant as a
consultant and Consultant desires to be engaged by the Company as a consultant.

 

NOW, THEREFORE, in consideration of the premises, mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Engagement. The Company hereby engages Consultant as an independent
contractor to serve as a consultant on various business matters of importance to
the Company, as determined by the Company from time to time. Consultant hereby
accepts such engagement on the terms and conditions contained herein. Consultant
shall consult with the Company and perform such services as are reasonably
requested by the Board of Directors, which will be up to 100 hours each year.
Consultant shall faithfully, professionally, and to the best of his knowledge
and skill provide such services. Nothing contained herein shall be deemed to
create, and the parties do not intend to create, any relationship of
partnership, joint venture, agency or employment, nor shall any similar
relationship be deemed to exist between them.

 

2. Term. The Initial Term shall begin on the date of this agreement, and end
approximately one year from said date on the date of the Company’s fiscal year
end. Thereafter, this Agreement shall automatically renew from fiscal year to
fiscal year unless sooner terminated as provided in Section 3 below.

 

3. Termination. Subject to circumstances involving a Change of Control as
provided in Section 4(c), the Company and Consultant may terminate this
Agreement at any time, with or without cause, upon providing thirty (30) days
prior written notice to the other party.

 

4. Compensation and Benefits.

 

a. The Company shall compensate Consultant the rate of $30,000 per annum. Such
amounts shall be paid in equal quarterly installments. Consultant acknowledges
that the payment of all taxes including, without limitation, state and



--------------------------------------------------------------------------------

federal income tax, social security and Medicare, are the sole responsibility of
Consultant, and will not be paid by the Company. Upon written request by
Consultant made at least thirty (30) days prior to any renewal of this
Agreement, the Company will review Consultant compensation and, in its
reasonable discretion, shall determine whether or not to increase such
compensation. The Company may also, in its sole discretion, award Consultant
additional compensation (in the nature of a bonus) for services performed.

 

b. In addition, Consultant, together with his spouse and dependents, shall be
fully eligible to participate in the group health insurance maintained by the
Company under the Dollar Tree Stores, Inc. Group Health Benefit Plan (the
“Plan”), provided however, that the payment for such insurance shall be the
responsibility of Consultant.

 

c. If this Agreement is terminated by the Company in connection with any Change
of Control (as defined in Section 6 below), then the Company’s obligations
described under Section 4(a) shall continue for the remainder of Consultant’s
life, and the Company’s obligations described under Section 4(b) shall continue
until the latter of Consultant’s death or the death of Consultant’s spouse or
dependents who were enrolled as participants in the Plan at the time of
Consultant’s death.

 

5. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the Company. The rights, interests,
and obligations of Consultant under this Agreement are unassignable.

 

6. Certain Definitions. The term “Change of Control” shall mean (a) the sale,
lease, exchange or other transfer of all or substantially all of the assets of
the Company (in one transaction or in a series of related transactions) to a
corporation that is not controlled by the Company, (b) the approval by the
shareholders of the Company of any plan or proposal for the liquidation or
dissolution of the Company, (c) a successful tender offer for the Common Stock
of the Company, after which the tendering party holds more than 30% of the
issued and outstanding Common Stock of the Company, or (d) a merger,
consolidation, share exchange, or other transaction to which the Company is a
party pursuant to which the holders of all of the shares of the Company
outstanding prior to such transaction do not hold, directly or indirectly, at
least 70% of the outstanding shares of the surviving company after the
transaction.

 

7. Construction. This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Virginia. This Agreement, which supersedes
all prior understandings of the parties, constitutes the entire understanding
between the parties. No amendment, modification, or supplement hereto shall be
of any force or effect unless it is in writing, signed by all the parties
hereto.



--------------------------------------------------------------------------------

WITNESS the following signatures and seals, effective as of the day and year
first above written.

 

 

--------------------------------------------------------------------------------

Consultant

DOLLAR TREE STORES, INC.

By

 

 

--------------------------------------------------------------------------------

    Macon F. Brock, Jr.     Chairman